DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 11/19/2021, in response to the rejection of claims 1-7 from the non-final office action (08/19/2021), by amending claims 1, 4, 5, and 8 and cancelling claims 2-3 is entered and will be addressed below.
Response to Arguments
Applicant’s arguments, see middle of page 12, filed 11/19/2021, with respect to the rejection of claim 1 under 35 USC 103 regarding ‘426 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130129577.

The other argument is found not persuasive.
Applicants argue that erosion problem of ‘426 is complete different from the “breakage caused from thermal expansion”, see the bottom of page 12.
This is a different motivation to combine. See MPEP 2143.01. 
Furthermore: When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Yet, “breakage caused from thermal expansion” is not even in the claim.

Election/Restrictions
Claim 8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.
Claim interpretations
The “wherein the film forming gas supply alternately and repeatedly supplies a source gas as the film forming gas and a reaction gas reacting with the source gas to form a reaction product, and supplies a first purge gas in a period between a period in which the source gas is supplied and a period in which the reaction gas is supplied,
wherein a purge gas supply port for supplying a second purge gas that suppresses the film forming gas from adhering to the lower surface of the stage is formed at the bottom portion of the vacuum container, and
wherein the second purge gas is supplied from the purge gas supply port at 3.0 L/min to 20 L/min while the source gas, the reaction gas, and the first purge gas are being discharged from the film forming gas supply” of claim 7, the bold face portions are considered an intended use of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAZAWA et al. (US 20140261182, hereafter ‘182), in view of  Halpin et al. (US 20130129577, hereafter ‘577).
‘182 teaches all limitations of:
Claim 1: SUBSTRATE PROCESSING APPARATUS (title), a substrate processing apparatus that forms a film by introducing a predetermined gas into a processing space ([0002], the claimed “A film forming apparatus comprising”):
As shown in FIG. 1, the sputtering apparatus 100 has a chamber 10 as a vacuum container ([0038], the claimed “a vacuum container defining a process chamber kept in a vacuum atmosphere”);
A substrate holder 2 on which a substrate 1 is to be placed is provided at a position facing the target holder 5 ([0038], 5th last sentence, the claimed “a stage having an upper surface on which a substrate is mounted and a lower surface supported in the process chamber by a support, a central portion of the lower surface being supported by 
A gas introduction pipe 7 penetrating the top lid 10a and a ceiling shield 3a is provided to introduce a process gas ([0040], 2nd sentence, the claimed “a film forming gas supply installed above the stage to face the stage, and configured to supply a film forming gas to the substrate”, capable of suppling film forming gas, note “face” includes facing in any direction, not limited to “directly above”);
A first exhaust portion 21 according to the present invention is provided at the shield 3 defining the retreat space 24 for the shutter 10 ([0042], the claimed “an exhaust port opened in a side wall of the vacuum container along an outer periphery of the stage”);
The ceiling shield 3a is provided at the top lid 10a by being supported with fixation bolts 8. An annular shield 3g is fixedly provided around the substrate holder 2. Further, a shield 3d, a shield 3e, and a shield 3f are provided outside of an outer edge portion of the annular shield 3g. Once attached, the shield 3d, the shield 3e, and the shield 3f have predetermined gaps therebetween and form a labyrinth. The processing space 22 and the outside space 23 communicate through this labyrinth structure ([0041], the lower half of the ceiling shield 3 below exhaust portion 21, including a horizontal portion and a vertical portion, is the claimed “a first annular body protruding toward the stage from the side wall of the vacuum container at a location below the wherein the flow path defining surface extends along the inner peripheral surface of the second annular body, the lower end surface of the second annular body, and an outer peripheral surface of the second annular body, and wherein the bent flow path is a flow path bent upward and downward” and as shown in Fig. 1).
Fig. 1 shows the shields 3g and 3f seems to be integral (the claimed “wherein the third annular body includes: a first component that forms a portion of the flow path defining surface and has a first peripheral surface along the inner peripheral surface of the second annular body, the first component being supported by the stage”).

‘182 does not teach the other limitations of:
Claim 1: a second component that forms another portion of the flow path defining surface and has a second peripheral surface along the outer peripheral surface of the second annular body, the second component being supported by the first component, and wherein the first component and the second component are separately formed.  
Claim 4: wherein the second component includes:
an upper annular body surrounding the outer peripheral surface of the second annular body, an inner peripheral surface of the upper annular body forming the second peripheral surface; and
a lower annular body extending inward from the inner peripheral surface of the upper annular body, an upper surface of the lower annular body facing the lower end surface of the second annular body, and 
wherein the first component includes:
an inner annular body having an outer peripheral surface that forms the first peripheral surface; and
a support that extends outward from the outer peripheral surface of the inner annular body and supports the lower annular body from below.

rd sentence), Throughout the description, any gas flow communication has been passing from the upper region 22 to the lower region 24 in a controlled and/or limited fashion. Nevertheless, it is within the spirit and scope of this disclosure to provide gas flow from the lower region to the upper region. For example, a purge, an inert, or other gas flow within the lower region may be provided at a pressure which is greater than the gas flow pressure in the upper region ([0040], Figs. 2 and 5). ‘577 teaches that  a first sealing member 42 may be positioned on and removable from susceptor 28, while a second sealing member 44 may be positioned between upper region 22 and lower region 24 (Fig. 5, [0030], 2nd last sentence). Note the similarity between the first sealing member 42 of ‘577 and the outer side of the shield 3f of ‘182.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have divided the outer side of shields 3f of ‘182 that form a tortuous/labyrinth pathway with a separated sealing member 42 of ‘577. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman. 
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al. (US 20150294845, hereafter ‘845), in view of Toriya et al. (US 20140130743, hereafter ‘743) and ‘577. Or being unpatentable over ‘743 in view of ‘845 and ‘577.
Firstly, ‘845 as the primary reference:
‘845 teaches some limitations of:
	Claim 1: SUBSTRATE PROCESSING APPARATUS (title), The distance between a target and a substrate (to be referred to as a TS distance hereinafter) is known to affect the evenness of the thickness or quality of a formed film ([0003], 3rd sentence, the claimed “A film forming apparatus comprising”):
	The sputtering apparatus 1 includes a process chamber 2 capable of evacuation, an exhaust chamber 8 connected to the process chamber 2 via an exhaust port, and an exhaust device that exhausts gas from the process chamber 2 via the exhaust chamber 8 . The exhaust device includes a turbo-molecular pump 48 (Fig. 1, [0025], the claimed “a vacuum container defining a process chamber kept in a vacuum atmosphere”);
	a substrate holder 7 that holds a substrate 10 on a substrate holding surface ([0026], 2nd sentence, the claimed “a stage having an upper surface on which a substrate is mounted”), The substrate holder 7 is provided with a substrate holder driving mechanism 31 that moves the substrate holder 7 in the vertical direction or rotates it at a predetermined speed ([0040], Fig. 1 shows a shaft between the center of the substrate holder 7 and the driving mechanism 31, the claimed “and a lower surface supported in the process chamber by a support, a central portion of the lower surface 
	A reactive gas supply device (gas cylinder) 18 that supplies a reactive gas is connected to the reactive gas introduction system 17 ([0029], the claimed “a film forming gas supply installed above the stage to face the stage”, note “face” includes facing in any direction, not limited to “directly above”), The inert gas and the reactive gas are introduced into the process chamber 2, used to form a film, passed through the exhaust chamber 8, and exhausted by the turbo-molecular pump 48 and the dry-sealed vacuum pump 49 via an exhaust portion provided in the process chamber 2 ([0031], the claimed “and configured to supply a film forming gas to the substrate; an exhaust port opened in a side wall of the vacuum container along an outer periphery of the stage” and as shown in Fig. 1);
	FIG. 3 shows the second embodiment of the present invention. In the second embodiment, a shield 404 is provided outside a cover ring 21, and an exhaust path is formed by the shield 404 and a shield 403 ([0053], the horizontal portion of the shield 403 is the claimed “a first annular body protruding toward the stage from the side wall of the vacuum container at a location near the exhaust port, an inner peripheral portion of the first annular body facing a circumferential surface of the stage with a gap interposed between the inner peripheral portion and the circumferential surface, the first annular body vertically partitioning the process chamber” and as shown in Figs. 1 and 3; the vertical portion of the shield 403 with the surface 403d is the claimed “a second annular body extending downward from the inner peripheral portion of the first annular body 
A block member (to be also referred to as a cover ring hereinafter) 21 having a ring shape is provided on the surface of the substrate holder 7 at the outer edge (peripheral portion) of a portion to hold the substrate 10 ([0039]), a shield 404 is provided outside a cover ring 21, and an exhaust path is formed by the shield 404 and a shield 403 ([0053], the claimed “and a third annular body extending from the peripheral portion of the stage”), The cylindrical portion 430 extends up to a position lower than the lower end of the shield 403 and then bends in a direction from the inside to the periphery of the substrate holder 7. The distal end further bends in the rise direction of the substrate holder 7. Since the distal end of the shield 404 bends so as to surround the distal end of the shield 403, there exists no linear path from the center of a process space PS (or the central axis of the substrate holder 7) to an outer space OS ([0055], last two sentences, the claimed “such that the third annular body has a flow path defining surface extending along an inner peripheral surface of the second annular body and a lower end surface of the second annular body and a bent flow path”), 
Many of sputter particles that have entered in the gap between the outer side surface 21a and the inner side surface 403a facing the outer side surface 21a strike the bottom surface 403b of the concave portion 410. This can suppress the sputter particles from dispersing from the process space PS to the outer space OS (Fig. 2, [0049], last two sentences), sputter particles readily adhere to the lower end of the surface 404i or a surface 404j and a surface 404g, and it is therefore possible to further reduce gas emission from the shield surfaces, as compared to the second embodiment (Fig. 6B, 
When exhausting the process gas from the process space PS, the process gas is exhausted via a path 100 indicated by the arrow (Fig. 2, [0045], 3rd sentence), Many of sputter particles that have entered in the gap between the outer side surface 21a and the inner side surface 403a facing the outer side surface 21a strike the bottom surface 403b of the concave portion 410. This can suppress the sputter particles from dispersing from the process space PS to the outer space OS ([0049], last two sentences), sputter particles readily adhere to the lower end of the surface 404i or a surface 404j and a surface 404g, and it is therefore possible to further reduce gas emission from the shield surfaces, as compared to the second embodiment (Fig. 6B, [0066], last sentence, descriptions of Fig. 2 and Fig. 6B are similarly applicable to Fig. 3, the claimed “wherein the flow path defining surface extends along the inner peripheral surface of the second annular body, the lower end surface of the second annular body, and an outer peripheral surface of the second annular body, and wherein the bent flow path is a flow path bent upward and downward”),
the shield 404 includes a projecting portion 425 that projects toward the shield 403, and on the other hand, includes a cylindrical portion 430 extending in a direction parallel to the fall direction of the substrate holder 7 ([0055], the claimed “wherein the third annular body includes: a first component that forms a portion of the flow path defining surface and has a first peripheral surface along the inner peripheral surface of the second annular body, the first component being supported by the stage”),

‘845’s exhaust chamber opening is very large and encompasses the substrate holder 7. ‘845 does not teach the other limitations of:
Claim 1: (1A) (a first annular body protruding toward the stage from the side wall of the vacuum container at a location) below (the exhaust port),
(1B) a second component that forms another portion of the flow path defining surface and has a second peripheral surface along the outer peripheral surface of the second annular body, the second component being supported by the first component, and wherein the first component and the second component are separately formed.  
Claim 4: wherein the second component includes:
an upper annular body surrounding the outer peripheral surface of the second annular body, an inner peripheral surface of the upper annular body forming the second peripheral surface; and
a lower annular body extending inward from the inner peripheral surface of the upper annular body, an upper surface of the lower annular body facing the lower end surface of the second annular body, and 
wherein the first component includes:

a support that extends outward from the outer peripheral surface of the inner annular body and supports the lower annular body from below.

‘743 is an analogous art in the field of FILM FORMING APPARATUS (title), FIG. 10 is showing an embodiment of forming one or more of outer tube walls 541 (An example of establishing a plurality of outer tube walls 541 is shown in FIG. 10), in the inner ring 26, there are formed a plurality of sheath heaters 264 serving as a preheating unit for preheating the clamp ring 5 for the purpose of preventing particles being produced due to peeling of the wafer W ([0054], similar to particle prevention of ‘845), One or more outer tube walls 541 are extended from the bottom of the clamp ring 5a toward the lower side such that the cylindrical wall 54, which is positioned between the inner ring 26a serving as the encompassing member and the mounting table 3, is encompassed from the outer circumference side toward the circumference direction. Groove parts 268 are formed at the upper side of the inner ring 26a to insert the outer tube walls 541 thereto. Further, when the clamp ring 5a is lifted by the mounting table 3, a labyrinth seal is formed between the outer tube walls 541 and the groove parts 268. As a result, an effect for obstructing the entry of the oxygen gas from the outer circumference part of the clamp ring 5a is further improved (Fig. 10, [0073], the tongue in grooves clearly also traps particles). ‘743 teaches that the processing container 2 is configured such that an exhaust duct 21 formed in an annular shape is stacked on a flat nd and 3rd sentences), An internal circumference surface of the exhaust duct 21 is opened to face toward a region of an upper part of the mounting table 3 ([0040], 2nd sentence), a cylindrical baffle ring 27 is extended toward a lower side between the gas shower head 4 and the exhaust duct 21 to reduce flow conductance at a space therebetween for uniform exhaustion in a circumference direction of the processing container 2 through the processing space 40 ([0048]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the exhaust chamber 8 of ‘845 with exhaust duct 21 and baffle ring 27 that is above the stage 3 of ‘743 (or reduce the opening size of the exhaust chamber to above the substrate holder 7 in ‘845) (the limitation of 1A), for the purpose of uniform exhaustion, as taught by ‘743 ([0048]).

‘577 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have divided the shield 404 of Nerwin v. Erlichman, 168 USPQ 177,179. 

Secondly, ‘743 teaches some limitations of:
Claim 1: FILM FORMING APPARATUS (title, the claimed “A film forming apparatus comprising”):
As illustrated in a vertically sectional view of FIG. 2, the film forming apparatus includes a processing container 2 in which a vacuum atmosphere is formed inside, a mounting table 3 installed inside the processing container 2 to mount the wafer W, and a gas shower head 4 installed at an upper side of the processing container 2 and facing the mounting table 3 for supplying a process gas to the wafer ([0030], the claimed “a vacuum container defining a process chamber kept in a vacuum atmosphere; a stage having an upper surface on which a substrate is mounted”), As shown in FIG. 2, the support member 34 passes through a bottom part of the processing container 2, particularly, a bottom part of a lower container 22 ([0034]), The mounting table 3 is configured such that, for example, a center portion of a bottom side of the stage 31 is supported by a pillar-shaped support member 34 ([0033], the claimed “and a lower surface supported in the process chamber by a support, a central portion of the lower surface being supported by the support, a peripheral portion of the lower surface being spaced apart from a bottom portion of the vacuum container” and as shown in Fig. 2);

The processing container 2 is configured such that an exhaust duct 21 formed in an annular shape is stacked on a flat bowl-shaped lower container 22 ([0038], 2nd sentence, the claimed “an exhaust port opened in a side wall of the vacuum container along an outer periphery of the stage”);
A flange part 263 is formed at an outer circumference part of the upper side of the inner ring 26 to be widened toward the outer side, and the inner ring 26 is arranged in the processing container 2 such that the flange part 263 is hooked at the exhaust duct 21 ([0041], 2nd last sentence, the flange part 263 is the claimed “a first annular body  protruding toward the stage from the side wall of the vacuum container at a location below the exhaust port, an inner peripheral portion of the first annular body facing a circumferential surface of the stage with a gap interposed between the inner peripheral portion and the circumferential surface”),  
FIG. 10 is showing an embodiment of forming one or more of outer tube walls 541 (An example of establishing a plurality of outer tube walls 541 is shown in FIG. 10), One or more outer tube walls 541 are extended from the bottom of the clamp ring 5a toward the lower side such that the cylindrical wall 54, which is positioned between the labyrinth seal is formed between the outer tube walls 541 and the groove parts 268. As a result, an effect for obstructing the entry of the oxygen gas from the outer circumference part of the clamp ring 5a is further improved ([0073], the vertical portion below the flange part 263 is the claimed “a second annular body extending downward from the inner peripheral portion of the first annular body”; and the clamp ring 5a with the vertical tube walls 541 is the claimed “a third annular body extending from the peripheral portion of the stage, such that the third annular body has a flow path defining surface extending along an inner peripheral surface of the second annular body and a lower end surface of the second annular body and a bent flow path, in which the film forming gas leaking into the gap is trapped and forms a film on the flow path defining surface and the second annular body, is formed between the second annular body and the third annular body”, note unwanted film formation will be trapped in the labyrinth path).

The flange part 263 is short and does not extend to inward relative to the baffle ring 27. Furthermore, the bottom of the inner ring 26a is not lower than the stage 31. ‘743 does not teach the other limitations of:
Claim 1: (1a) the first annular body vertically partitioning the process chamber,

wherein the flow path defining surface extends along the inner peripheral surface of the second annular body, the lower end surface of the second annular body, and an outer peripheral surface of the second annular body, 
wherein the bent flow path is a flow path bent upward and downward, 
wherein the third annular body includes: 
a first component that forms a portion of the flow path defining surface and has a first peripheral surface along the inner peripheral surface of the second annular body, the first component being supported by the stage; and 
(1b) a second component that forms another portion of the flow path defining surface and has a second peripheral surface along the outer peripheral surface of the second annular body, the second component being supported by the first component, and 
wherein the first component and the second component are separately formed.  
Claim 4: wherein the second component includes:
an upper annular body surrounding the outer peripheral surface of the second annular body, an inner peripheral surface of the upper annular body forming the second peripheral surface; and

wherein the first component includes:
an inner annular body having an outer peripheral surface that forms the first peripheral surface; and
a support that extends outward from the outer peripheral surface of the inner annular body and supports the lower annular body from below.

‘845 is an analogous art in the field of SUBSTRATE PROCESSING APPARATUS (title), Many of sputter particles that have entered in the gap between the outer side surface 21a and the inner side surface 403a facing the outer side surface 21a strike the bottom surface 403b of the concave portion 410. This can suppress the sputter particles from dispersing from the process space PS to the outer space OS (Fig. 2, [0049], last two sentences), sputter particles readily adhere to the lower end of the surface 404i or a surface 404j and a surface 404g, and it is therefore possible to further reduce gas emission from the shield surfaces, as compared to the second embodiment (Fig. 6B, [0066], last sentence). ‘845 teaches that a process chamber 2 capable of evacuation, an exhaust chamber 8 connected to the process chamber 2 via an exhaust port (Fig. 1, [0025]), The reactive gas introduction system 17 may be configured to introduce the reactive gas into an outer space OS arranged outside the process space 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to re-arranged the baffle ring 27 to outer of the flange part 263 of the inner ring/shield 26, and to have extended the inner ring/shield 26a to below the stage 31 in Fig. 10 of ‘743 (the limitation of 1a), for the purpose of suppressing a pressure change in a process space when a substrate holder is moved and advantageous in depositing a high-quality thin film ([0010]).

‘577 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have divided the outer side of the Nerwin v. Erlichman, 168 USPQ 177,179. 

	‘845 further teaches the limitations of:
	Claim 6: Referring to FIG. 8, the relationship to the TS distance was measured concerning the TS distance and the pressure in the shield when the minimum gap D was 6 mm ([0071], 2nd sentence, close to claimed 5.0 mm, also, the minimum gap D is clearly an effect parameter that control the pressure difference, obvious to optimize the distance, the claimed “wherein the bent flow path includes a portion having a width of 1.0 mm to 5.0 mm in a longitudinal sectional view”).

	‘743 further teaches the limitations of:
	Claim 7: sequentially providing a plurality of reaction gases, which are reactive to each other, to the wafer to thereby absorb the reaction gases and deposit sediment onto a surface of the wafer (hereinafter, generally referred to as a ALD method) ([0003], last sentence), Ru source supply path 480 is also connected to a purge gas supply unit (not shown), the Ru source supply path 480 is capable of supplying the purge gas such as a nitrogen gas to the lower space 46. The Ru source or the purge gas, which is provided to the lower space 46 via the Ru source supply path 480, is diffused into the 
	purge gas supply routes 222 at, e.g., 4 sites, adjacent to the through hole 221 are formed to supply a purge gas, e.g., a nitrogen gas or the like, which is provided from a purge gas supply source 66, to a space (i.e., a bottom space 20 described later) of the lower side of the mounting table 3 ([0038], 2nd.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘182 and ‘577, as being applied to claim 1 rejection above, further in view of HAWRYLCHAK et al. (US 20110186426, hereafter ‘426).
The combination of ‘182 and ‘577 does not teach the limitation of:
Claim 5: wherein the first component and the second component are made of ceramics.

‘426 is an analogous art in the field of Physical vapor deposition (PVD), or sputtering ([0005]), to reduce particle shedding of deposits on the shield 160 and thus prevent contamination of a substrate 105 in the chamber 100 (Fig. 1, [0056]). ‘426 teaches that FIG. 4A is one embodiment of a partial sectional view of a process kit 150 comprising a one piece shield 160, a deposition ring 410, a cover ring 460 ([0065], therefore, two separate pieces with the inner ring 410 supporting the outer ring 460), The space or gap 404 between the shield 160 and the cover ring 460 forms a convoluted S-shaped pathway or labyrinth for plasma to travel. The shape of the pathway is advantageous, for example, because it hinders and impedes ingress of plasma species into this region, reducing undesirable deposition of sputtered material ([0073]).  The cover ring 460 is fabricated from a material that can resist erosion by the sputtering plasma, for example, a metallic material such as stainless steel, titanium or aluminum, or a ceramic material ([0066], 2nd sentence). 

nd sentence). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘845, ‘743, and ‘577, as being applied to claim 1 rejection above, further in view of ‘426.
The combination of ‘845, ‘743, and ‘577 does not teach the limitation of:
Claim 5: wherein the first component and the second component are made of ceramics.

‘426 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted ceramic material, as taught by ‘426, as the material of the shield 404 of ‘845 (or inner ring 26a of ‘743), for the purpose of resisting erosion by the sputtering plasma, as taught by ‘426 ([0066], 2nd. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘182 and ‘577, as being applied to claim 1 rejection above, further in view of ARAI (JP 2000012470, from IDS, hereafter ‘470). 
The combination of ‘182 and ‘577 does not teach the limitations of:
Claim 6: wherein the bent flow path includes a portion having a width of 1.0 mm to 5.0 mm in a longitudinal sectional view.

‘470 is an analogous art in the field of VAPOR-PHASE GROWTH SYSTEM (title), for vapor-phase growth of a thin film on a substrate ([0002]) A small gap 14 bent in a key shape is secured between the two. In order for the raw material gas to enter the lower space 1b, it is necessary to pass through the bent minute gap 14, but the turbulence generated while passing through the minute gap 14 causes the deposit layer to enter the minute gap 14. Therefore, the raw material gas which is about to enter the lower space 1b can be almost completely trapped in the minute gap 14 (Fig. 5, [0005]). ‘470 teaches that the width of the minute gap 7 was 2.6 mm (Figs. 1-3, [0018], last sentence, see Japanese publication for 2.6 “mm” which is missing in Applicant’s provided English translation).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a width of 2.6 mm, 
Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘845, ‘743, and ‘577, as being applied to claim 1 rejection above, further in view of ‘470. 
In case Applicants argue that ‘845 teaching of 6 mm gap D cannot be optimized to “a width of 1.0 mm to 5.0 mm in a longitudinal sectional view” of claim 6.

‘470 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a width of 2.6 mm, as taught by ‘470, as the gap between the shields 403 and 404 ‘845, for the purpose of trapping deposit from gas, as taught by ‘470 ([0005]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘182 and ‘577, as being applied to claim 1 rejection above, further in view of ‘743. 
The combination of ‘182 and ‘577 does not teach the limitations of:
Claim 7: wherein the film forming gas supply alternately and repeatedly supplies a source gas as the film forming gas and a reaction gas reacting with the source gas to 
wherein a purge gas supply port for supplying a second purge gas that suppresses the film forming gas from adhering to the lower surface of the stage is formed at the bottom portion of the vacuum container, and
wherein the second purge gas is supplied from the purge gas supply port at 3.0 L/min to 20 L/min while the source gas, the reaction gas, and the first purge gas are being discharged from the film forming gas supply.

‘743 is an analogous art as discussed above. ‘743 teaches the limitations of claim 7 as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added purge gas supply routes 222 at bottom of the chamber 10 and operated the chamber of ‘182 by ALD, as taught by ‘743, for the purpose of ALD, as taught by ‘743 ([0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6133152 is cited for multiple piece edge rings made of bend path (Fig. 7).

US 20040011286 is cited for ALD (title) using sputtering target (Fig. 4, [0061]). US 5599732 is cited for 4 l/min N2 purge rate (col. 3, line 38).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716